Per Curiam.

Counsel for appellant present but one *375point, which is upon the ruling of the Court on a motion, &c., to continue. The affidavit presented appears to be in accordance with the provision of the statute, § 322, 2 R. S. p. 108. Upon that affidavit a continuance should have been granted.
M. M. Ray and T. A. McFarland, for the appellant.
The record states that the continuance was refused on the counter-affidavit of the plaintiff. Counter-affidavits should not have been received.
The judgment is reversed with costs.